DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	Claims 4, 5, 8-11, 13-14, 17-24, 28, 65-72, 74, 76-81 and 92 are pending upon entry of amendment filed on 12/20/21.

The previously withdrawn claims 22-24 are rejoined herein.

3.	Applicant’s submission of IDS filed on 12/28/21 has been considered.

EXMINER’S AMENDMENT

4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr. Benjamin Keim on 1/4/22.

6.	IN THE CLAIMS:

Cancel claims 13, 14, 65-72, 74 and 76-80.

7. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 4, 5, 8-11, 17-24, 28, 81 and 92 are allowed.  

IN light of Applicant’s response filed on 12/20/21, the rejections of record has been withdrawn.

Although some of the references listed in the IDS filed on 12/28/21 suggests addition of TLR7/8 agonist (e.g.WO2015/161218 at most) but no teachings of helper lipid or use of aluminum hydroxide gel or aluminum phosphate gel with helper lipid in vaccine compositions, no motivation to select 3M-052 or DSATP, DLPG, DMPG as helper lipid as well as the specific molar ratio required by the currently amended claims.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (U.S. Pub. 2014/0112950, 2009/0181078, 2009/0014841 or 2013/0230278, of record) neither teach nor suggest motivation to select specific molar ratio of TLR7/8 agonist:helper lipid of 1:2.

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 5, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644